Citation Nr: 1329023	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  08-19 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.

2.  Entitlement to service connection for a left foot disability, to include as secondary to the Veteran's service-connected residuals of a left ankle sprain. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 with subsequent service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA is obligated to construe communications from the Veteran "in a liberal manner for purposes of determining whether they raise issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545 (2009).

The Veteran has claimed service connection for various psychiatric disorders since his discharge from active service, to include schizophrenia and PTSD due to MST, and depression.  Although the Board notes a prior denial of PTSD separate from the issue of service connection for schizophrenia, the Board finds that PTSD, depression, and schizophrenia manifest with overlapping symptomatology and stem from the same factual and causal basis.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  As the Veteran has submitted additional evidence regarding his psychiatric disabilities and his attorney has asserted that the PTSD should be addressed in conjunction with the schizophrenia claim, the Board finds that new and material evidence has been received and PTSD is on appeal in conjunction with the schizophrenia claim.  Id.  Therefore, the Board will adjudicate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD due to MST, depression, and schizophrenia accordingly.  

Finally, in August 2010 the Veteran and his representative appeared at a hearing at the RO conducted by a former Veterans Law Judge (VLJ).  In July 2013, the Board informed the Veteran that the VLJ who conducted the hearing was no longer employed by the Board and indicated that he was entitled to another hearing.  The Veteran did not request a second hearing, and accordingly, the Board will proceed with the consideration of his case.

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for schizophrenia; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for schizophrenia has been received since the May 2004 rating decision.

3.  When resolving all doubt in favor of the Veteran, the evidence shows that the Veteran experienced MST during service, which is at least as likely as not the cause of the Veteran's schizophrenia, schizoaffective disorder and PTSD.  

4.  The evidence shows that the Veteran's left ankle disability manifests with marked limitation of motion, but does not manifest with ankylosis of the left ankle.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the May 2004 denial of reopening service connection for schizophrenia to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2012).

3.  The criteria for entitlement to service connection for schizophrenia, schizoaffective disorder and PTSD based on MST have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for a disability rating of 20 percent, but no more, for residuals of a left ankle strain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants reopening entitlement to service connection for schizophrenia and then grants entitlement to service connection on the merits for an acquired psychiatric disability to include PTSD and schizophrenia due to MST.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those issues.

The record shows that through VCAA letters dated June 2007, October 2008, and June 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for an increased rating.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided in June 2007 and October 2008 prior to the initial unfavorable decisions in August 2007 and April 2009, respectively.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the October 2008 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, service personnel records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in April 2007, February 2008, September 2009, and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims of service connection and increased rating.  Thus, further examination is not necessary regarding the issues on appeal.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection or increased rating claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and whether the Veteran is entitled to service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

New and Material Evidence - Psychiatric Disability

The Veteran's claim to reopen involves a claim of entitlement to service connection for schizophrenia.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for schizophrenia was originally denied in May 2004.  The Veteran did not file a notice of disagreement regarding the May 2004 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran also did not submit any information or evidence within one year of the May 2004 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for schizophrenia in May 2004, finding that no evidence showed that schizophrenia occurred in or was caused by service.  The RO denied reopening the claim in August 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in May 2004, VA has received additional evidence, including lay and medical evidence showing that the Veteran suffered MST during service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for schizophrenia.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, psychoses are among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Psychiatric Disability

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability.  Specifically, he asserts that he was the victim of a sexual assault while stationed in Germany beginning in 1982 with subsequent assaults from the same superior officer through 1983 until the Veteran was transferred.  He specifically named his attacker.  

In order for a claim for service connection for PTSD to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of § 3.304(f)(5) are applicable.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that, when giving the Veteran the benefit of the doubt, the evidence shows that the Veteran's psychiatric disabilities, to include PTSD and schizophrenia, are based on MST and therefore service-connection must be granted.  38 U.S.C.A § 5107(b) (West 2002).

The fact that the Veteran has been diagnosed with PTSD and schizophrenia is not in dispute.  The issue that remains is whether his disabilities are related to service or to a verified incident (MST) that occurred during service.

It is noteworthy that service treatment records are negative for treatment or diagnosis of a psychiatric disorder, to include PTSD.  The Veteran was discharged from active service in 1983; however he was found to have psychiatric symptoms within two years of separation from service as noted on a March 1985 report of medical examination during his Reserve service.  Although this is outside the one-year presumptive period for psychoses, the evidence does indicate psychiatric symptoms fairly soon after separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran did not report MST for more than two decades after separation from service; however, the Board finds that the evidence of record is consistent with that of a MST.  As noted above, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  The record contains evidence of behavior changes following the claimed assault.  The Veteran received multiple disciplinary actions due to threatening someone and falsifying a report that resulted in his failing to appear for work.  These disciplinary problems occurred after the claimed MST.  Additionally, after separation, the Veteran has documented trouble with substance abuse, which he asserts began during service although it was not documented at the time.    

Usually, absent a verified stressor event, there can be no valid diagnosis of PTSD. 38 C.F.R. § 3.304(f)(3).  However, the Veteran has asserted that he did not report the MST to the appropriate officials due to a threat of bodily harm from the attacker.  The April 2010 VA examiner noted that the Veteran appeared genuinely distressed and believable when discussing the alleged sexual assault.  Although the examiner noted that due to some inconsistencies she could not provide an opinion without resorting to speculation, the record contains multiple nexus opinions.  In January 2009, a private examiner noted that he had been treating the Veteran for six years.  He noted that he was treated for schizophrenia and attended a MST program for his PTSD.  In July 2010, the same examiner noted that the Veteran has nightmares and flashbacks.  He noted that it is his professional opinion that the Veteran's condition of PTSD/MST/Psychosis is at least as likely as not related to the trauma (rape by his sergeant).  In September 2010, the Veteran requested two private psychiatrists review his service treatment records and treatment records since separation from the military.  They both noted that the Veteran's PTSD and schizoaffective disorder is most likely cause by or the result of sexual assault by the Veteran's sergeant.  The examiners noted that the Veteran had no history of psychiatric problems before service and that he now has PTSD and psychiatric behavior.  Finally, the Board notes that a VA treating physician reviewed all service treatment records and all medical records since separation from service, to include hospital, medical, MST group, and clinical notes and observations.  The examiner found it is his professional opinion that the Veteran's condition of PTSD/MST/Psychosis is at least as likely as not related to the trauma of rape by his sergeant.  The Veteran is still depressed and anxious and has nightmares and flashbacks about being raped.  

Thus, as the VA examiner in April 2010 found the Veteran to be genuinely distressed and believable, along with the documented change in behavior during service, and the remaining examiners opinions relating the Veteran's current psychiatric disabilities to his MST, the Board finds that the Veteran's stressor is corroborated.  In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court clarified in YR and Patton that the general rule that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in- service stressor, does not apply to claims for PTSD based on sexual assault.

Based on the verified stressor and the multiple nexus opinions relating the Veteran's schizophrenia and PTSD to the Veteran's MST during service, the Board finds that service connection for PTSD and schizophrenia is warranted.  

Increased Rating - Left Ankle

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left ankle disability has been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under that regulation, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a , Plate II.

The Veteran was afforded a VA examination in April 2007.  At that time, the Veteran complained of constant left ankle pain.  The examiner found that the extent of limitation of motion during flare-ups could not be provided without resorting to speculation.  Examination showed slight swelling with tenderness over the lateral malleolus and the fibulotalor ligament.  The Veteran's range of motion was somewhat limited with dorsiflexion at 0 and plantar flexion at 30 degrees.  Repetitive motion of the ankle did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  

In February 2008, the Veteran attended another VA examination.  The examiner noted the use of an ankle brace and a cane.  The ankle showed minimal swelling over the lateral aspect of the ankle with no deformity.  The Veteran's range of motion was limited with dorsiflexion of 5 degrees only with pain and plantar flexion to 30 degrees with pain.  Repetitive motion was not possible because of excruciating pain.  

The Veteran attended another VA examination in September 2009.  The examiner noted the Veteran's medical history.  The Veteran complained of left ankle constant pain.  The examiner found minimal flare-ups with no additional limitation of motion.  The Veteran takes morphine three to four times per day with fair relief from the pain.  The Veteran experienced no incapacitating episodes in the last year.  Physical examination showed some decrease in range of motion with dorsiflexion of 0 to 5 degrees with pain and plantar flexion of 0 to 30 degrees with pain in the last 10 degrees.  Repetitive motion of the left ankle did not produce additional limitation of motion due to pain, weakness, incoordination, or fatigability.  

When considering the limitation of motion due to pain, the Veteran's range of motion of the ankle is at best 0 degrees dorsiflexion and 20 degrees plantar flexion.  The Board finds that this constitutes marked limitation of motion of the ankle.  As such, the Veteran's ankle disability warrants a 20 percent disability rating.  

To receive a disability rating in excess of 20 percent, the Veteran's left ankle would have to present with ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The evidence, to include VA examination reports, treatment records, and lay statements, shows no indication of ankylosis of the left ankle.  Consequently, the Board finds that a 20 percent schedular rating, but no higher, is warranted throughout the entire period on appeal.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's left ankle disability.  In this case, the Board finds that the rating criteria contemplate the Veteran's left ankle disability because it rates the condition based on his limitation of motion and pain, manifestations that are contemplated in the rating criteria.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his left ankle disability and there is no indication in the record that the Veteran is unable to work due this condition; thus, TDIU is not raised by the record.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for schizophrenia is reopened.  

Service connection for an acquired psychiatric disability, to include PTSD and schizophrenia based on MST is granted.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for residuals of a left ankle sprain is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for a left foot disability.  The Veteran was afforded a VA examination in September 2009.  The examiner found that ankle sprain does not cause hallux valgus deformity or hammertoe deformity of the second toe for which the Veteran underwent four operative procedures.  Although the examiner addressed the issue of causation, he did not address the issue of aggravation.  

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current left foot disability is aggravated (chronically worsened) by the Veteran's service-connected residuals of a left ankle sprain.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).      

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left foot symptoms and any lay or medical evidence addressing whether there is a relationship between his left foot disability and service or a service-connected disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding the left foot.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's left foot disability had its onset during or was causally related to service?  

b.)  Is it at least as likely as not that the Veteran's left foot disability is causally or etiologically related to the Veteran's service-connected residuals of a left ankle sprain?

c.)  Is it at least as likely as not that the Veteran's left foot disability is aggravated by the Veteran's service-connected residuals of a left ankle sprain?

The examiner should provide a rationale for all findings and conclusions.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


